United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 18-3632
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Joshua K. Bowers

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                              Submitted: June 11, 2019
                                Filed: June 18, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

        Joshua Bowers pleaded guilty to conspiracy to distribute heroin and
methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(i), (viii), 846, and possession
of a firearm in furtherance of a drug-trafficking crime, 18 U.S.C. § 924(c)(1)(a). As
part of his plea agreement, he waived his right to appeal unless, as relevant here, he
received a sentence falling outside the plea agreement’s recommended range of 180
to 360 months in prison. The district court1 gave him a 310-month total prison
sentence, which counsel suggests is substantively unreasonable in a brief citing
Anders v. California, 386 U.S. 738 (1967).

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
that Bowers has raised. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.
2003) (en banc) (explaining that an appeal waiver will be enforced if the appeal falls
within the scope of the waiver, the defendant knowingly and voluntarily entered into
the plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record and
conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75,
82–83 (1988). Accordingly, we dismiss the appeal.
                        ______________________________




      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
                                         -2-